Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 1/10/22 overcome the rejections set forth in the office action mailed 10/26/21. New grounds of rejection necessitated by the amendments are set forth below.

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hee (U.S. PG Pub. No. 2009/0062166) in view of Sandler (U.S. Pat. No. 5,294,743) and Yagishita (U.S. PG Pub. No. 2005/0113265).
In paragraph 7 Hee discloses a lubricant composition comprising a base oil, as recited in claim 1, and a high pressure (extreme pressure) agent. In paragraph 68 Hee discloses that the extreme pressure agent can be trisulfides, which are polysulfides, and is present in an amount of 0.05 to 5% by weight, overlapping the range recited in claim 1 for the aliphatic polysulfide. The differences between Hee and the currently presented claims are:
i) Hee does not specifically disclose specific trisulfide compositions meeting the limitations of the aliphatic polysulfides of claims 1-3. 
ii) Hee discloses in paragraph 66 that the composition can comprise metal passivators, but does not specifically disclose a corrosion inhibitor.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	It would have been obvious to one of ordinary skill in the art to include the dialkyl trisulfide mixture of Sandler as the trisulfide extreme pressure agent in the composition of Hee, since Sandler teaches that the trisulfide mixture is useful as an extreme pressure agent in lubricating compositions. 
	With respect to ii), in paragraph 109 Yagishita discloses that examples of metal passivators include benzotriazoles and 1,3,4-thiadiazolyl-2,5,bisdialkyldithiocarbamate, as recited in claim 4. While Hee and Yagishita refer to the additive as a “metal passivator”, since Yagishita discloses compounds recited for the claimed corrosion inhibitor, they also meet the limitations of the corrosion inhibitor of claims 1 and 4. The use of the metal passivators of Yagishita as the metal passivator in the composition of Hee and Sandler therefore meets the limitations of claims 1-4.
	It would have been obvious to one of ordinary skill in the art to use the benzotriazole or 1,3,4-thiadiazolyl-2,5,bisdialkyldithiocarbamate metal passivator of Yagishita as the metal passivator in the composition of Hee, since Yagishita teaches that they are effective metal passivator compounds.
	In light of the above, claims 1-4 are rendered obvious by Hee, Sandler, and Yagishita.

Response to Arguments
Applicant’s argument regarding the “polysulfide” limitation is persuasive regarding the definiteness of the limitation. Applicant may be their own lexicographer 
Regarding the obviousness rejection, applicant argues that Hee and Sandler do not disclose the inclusion of a corrosion inhibitor. However, as discussed in the rejection set forth above, Hee discloses the inclusion of a metal passivator, and Yagishita discloses suitable metal passivator compounds meeting the limitations of the claimed corrosion inhibitors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771